Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storage vessel” that the individual tires include as recited in claim 10 must be shown or the feature(s) canceled from the claim(s). Examiner notes that the structure is generically recited and set forth in the specification as for example an air bladder so the claim in present form complies with the written description requirement. However, any further narrowing of the structure may result in non-compliance with 35 USC 112.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because the claim depends from itself. Further, there are antecedent basis issues with the claim for all structure that is not introduced in the claim (e.g. the second sensor). The claim will be interpreted and examined as if the claim depended from claim 3 which provides much of the antecedent basis for the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6144295 to Adams et al. (“Adams”)
Regarding claim 1, Adams discloses an agricultural implement, comprising: an automatic tire inflation system configured to adjust a pressure of one or more tires of a plurality of tires coupled to the 

Regarding claim 2, Adams discloses the agricultural implement of claim 1, wherein the controller is configured to automatically adjust different tires of the plurality of tires to different air pressures (col. 7, ln 5-10).

Regarding claim 3, Adams discloses the agricultural implement of claim 1, comprising a second sensor configured to detect a speed of the agricultural implement (col. 6, ln 48-54).

Regarding claim 4, Adams discloses the agricultural implement of claim 4, wherein the controller is configured to receive feedback from the second sensor and to automatically adjust the pressure of the one or more tires based on at least the weight and the speed of the agricultural implement (col. 6, ln 43-55).

Regarding claim 5, Adams discloses the agricultural implement of claim 3, wherein the controller is configured to obtain other parameters related to the agricultural implement and to automatically adjust the pressure of the one or more tires based on at least the weight, the speed, and the other parameters of the agricultural implement (col. 6, ln 43-55; namely, the tire size).

Regarding claim 6, Adams discloses the agricultural implement of claim 5, wherein the other parameters comprise incline, tire size, machine size, machine capacity, or tire load (col. 6, ln 43-55; namely, the tire size).

Regarding claim 7, Adams discloses the agricultural implement of claim 1, wherein the controller is configured to provide a warning signal to an operator providing a recommendation of a maximum speed for transport of the agricultural implement based on current pressures of the plurality of tires and the weight of the agricultural implement (col. 7, lines 20-26).

Regarding claims 12-17, Adams discloses the claimed tire inflation system as set forth in claims 1 and 3-7 respectively.

Regarding claims 19-20, Adams discloses a method for utilizing an automatic tire inflation system for an agricultural implement as set forth above in claims 1 (corresponding with claim 19) and claims 3-4 (corresponding with claim 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of GB 2554459 to Hopton. 

Regarding claims 8-10, Adams discloses the agricultural implement of claim 1, wherein the automatic tire inflation system comprises an air supply 30 to provide air for inflation of the one or more tires (see Fig. 2). Adams does not disclose that the air supply is a compressor (cl. 8), that he automatic tire inflation system comprises a storage vessel for storing and providing air to an on-board air cleaning system of the agricultural implement (cl. 9) or that the one or more tires comprise the storage vessel (cl. 10). Hopton discloses a tire inflation system (e.g. see Fig. 2A) including an air supply in the form of a compressor 30 and a storage vessel within a tire (pg. 2, lines 24-27; also pg 9, line 26) (also see Adams, col. 6, lines 6-11 for an exemplary cleaning system). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining a consistent supply of pressurized air and providing an immediate source in the form of a vessel within a tire to enhance safety by providing an immediate and uninterrupted source of air to modify the pressure within the tire cavity. 

Regarding claim 18, Adams discloses the inflation system as set forth above wherein the automatic tire inflation system comprises an air supply 30 to provide air for inflation of the one or more tires (see Fig. 2). Adams does not disclose that the air supply is a compressor, that he automatic tire inflation system comprises a storage vessel for storing and providing air to an on-board air cleaning system of the agricultural implement or that the one or more tires comprise the storage vessel. Hopton discloses a tire inflation system (e.g. see Fig. 2A) including an air supply in the form of a compressor 30 and a storage vessel within a tire (pg. 2, lines 24-27). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining a consistent supply of pressurized air and providing an immediate source in the form of a vessel within a tire to enhance safety by providing an immediate and uninterrupted source of air to modify the pressure within the tire cavity. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US Patent Application Publication 20130079979 to Scheidler et al. (“Scheidler”).

Regarding claim 11, Adams discloses the agricultural implement of claim 1, but does not disclose that the agricultural implement comprises an air cart. Sheidler discloses such (see col. 9, ln 21-27). It would have been obvious to incorporate such with the motivation of simplifying the farming process by avoiding the need to manually plant seeds. 

Other relevant art
US 9579935 discloses a tire inflation system for an agricultural implement where individual tire pressures can be changed (col. 6, lines 62-64) and US 20170359957,  additionally disclosing such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617